                           US District Court for the Eastern District of Texas

) Craig Cun ingham

) Plaintiff, pro se
                                                                                                       ¦¦

)
                                                                                 Clerk, (J.S CisLricf Court
)     v.                                                                              Tex a: Eastern

                         CIVIL ACTION NO. 4:17cv-00793

)
) CBC Conglomerate LLC, et al

                                Plaintiff s motion to compel discovery

1. To the honorable US District Court:


2. The Plaintiff requests the court compel and order the defendants and their counsel, pursuant to rule

    37 of the FRCP to respond to the Plaintiff s discovery requests and production requests.


                                     Timeline of Discovery Dispute


3. The Plaintif in this case has served the defendants with a discovery request originally on August 6,

    2018. The Defendants responded on September 5, 2018. The Plaintiff had a meet and confer with
    the defendants on October 4, 2018 but the parties were unable to reach a resolution on the remain¬

    ing outstanding discovery disputes. The Plaintiff granted an extension to October 10th to produce

    the discovery responses and provide proper answer to the questions, but no answers were given. On

    October 17th, the Plaintiff had a conference via telephone with Stew Schmella, attorney for the de¬

    fendants regarding the discovery responses in anticipation of filing a motion to compel, and counsel

    for the defendants indicated again that his client was not in a position to provide discovery re¬

    sponses and to note their opposition to this motion to compel.


The Defendants have made improper objections and have failed to properly respond to discovery

                                          questions posed to them


4. With regards to all interrogatories, none of the responses were signed by the defendants individu¬

    ally or any corporate representatives or any person at all and none were signed under oath and the

    penalty of perjury. This is obviously improper, violates the FRCP concerning discovery and as such

    all the inteirogatories have not been properly responded to.
                                     Interrogatories to Jay Sin h

5. IRR #1 The question sought how each call was dailed and the party who dialed it. The defendants
   point the Plaintiff to a call log as a response, but the documents fail to answer the question, do not

   state how the calls were dialed, or if it contained a pre-recorded message.


6. IRR #2 sought the name address and phone number for every agent that placed a call to the Plaintiff
   in the 4 years prior to the lawsuit. Again the Defendants refer to the call log which fails to include
   the calls made in the previous lawsit which were admitted to and fails to identify any person who
   called.


7. IRR #3 is not responsive to the question and fails to set the basis for why the defendants called the
   Plaintiff after getting sued previously in Tennessee

8. IR #4 seeks information for how the defendants concluded they had prior express consent to call,

   but the response simply refers to the call log which is not responsive.


9. IRR#5 seeks the total number of calls placed, but again the defendants don t answer the question

   and refer to the non-responsive call log.


10. IRR #7 This request seeks the revenue generated by USFFC in the prior 4 years. The Defendants
   object to this question improperly. It is asked to determine the nature of the relationship between
   USFFC and CBC conglomerate and if there are other ways of marketing that don’t involve telemar¬

   keting.


11. IRR#9 This request seeks to find how the Defendants obtained the Plaintiff’s phone number used
   for telemarketing.


12. IRR# 10 seeks to understand the nature of the defendants business and services offered.


13. IRR #12 seeks to understand the nature of the defendants business and services offered.


14. IRR #14 this request seeks to ascertain how each call was initiated by using an automated telephone

   dialing system or not. The Defendants call log is not responsive and doesn’t answer this question.


                             Interro atories to CBC Conglomerate, LLC


15. IR #2 This request is not responsive as they name USFFC but fail to identify them by name, ad¬
   dress, and phone number.
16. IRR #3 This request seeks to understand why CBC called or allowed calls to be placed to the Plain¬
   tiff after being sued by the Plaintiff. This response is not responsive.

17. IRR #4 This request sought how CBC concluded that they had consent to call the Plaintiff. The an¬
    swer is not responsive.


18. IRR #5 This question sought to identify the total number of calls to the Plaintiff s cell phone and
   the Defendnaf s response is not responsive.


19. IRR #7 This question sought the total amount of revenue in the past 4 years for document prepara¬

   tion. The question seeks to understand the nature of the Defendant’s business.


20. IRR #9 This question seeks the total amount paid for leads and the source of the Plaintiff’s phone
   number. The answer is not responsive. The Plaintiff is entitled to know how the defendants ob¬

   tained his phone number.


21. IRR #10 This request seeks the products and services provided to consumers to understand the na¬

   ture of the Defendant s business. The defendants have objected and not provided a response.


22. IRR #12 This request seeks to understand the nature of the defendant’s business by stating the total
   number of consumers that obtained and paid for document preparation services.


23. IRR #14 This request seeks information on how the defendants advertise their business. This is sim¬

   ply to gain an understanding of the nature of the defendant’s business.


24. IRR #16 seeks to understand why the contract sent to the Plaintiff failed to contain the legal name
   of CBC Conglomerate and used a non-existent entity of lfile.org. Defendants claim they will sup¬

   plement but have not done so to date.


                                     Interrogatories to USFFC, LLC

25. IRR #1 This request seeks to understand how many calls were placed and how the calls were initi¬

   ated. The Defendants refer to a call log sheet which is not responsive and doens’t state how many

   calls were placed or how the calls were initiated.


26. IRR #2 This request seeks details regarding all calls by any agent or employee to the Plaintiff. The
   call log omits calls placed to the Plaintiff in the previous lawsuit and is obviously incomplete. The
   call log doesn’t state or identify the agents that called the Plaintiff either.
27. IRR #3 This request seeks to nderstand why USFFC called or allowed calls to be placed to the
   Plaintiff after being sued by the Plaintiff. This response is not responsive.

28. IRR #4 This request sought how CBC concluded that they had consent to call the Plaintiff. The an¬
   swer is not responsive.


29. IRR #5 This question sought to identify the total number of calls to the Plaintiff s cell phone and
   the Defendnat’s response is not responsive as they just refer to the call log.


30. IRR #6 seeks all policies for maintaining an internal do-not-call list. Defendants claim they will

   supplement but have failed to do so.


31. IRR #7 This question sought the total amount of revenue in the past 4 years for document prepara¬

   tion. The question seeks to understand the nature of the Defendant’s business.


32. IRR #9 This question seeks the total amount paid for leads and the source of the Plaintiff’s phone
   number. The answer is not responsive. The Plaintiff is entitled to know how the defendants ob¬

   tained his phone number.


33. IRR #10 This request seeks the products and services provided to consumers to understand the na¬

   ture of the Defendant’s business. The defendants have objected and not provided a response.


34. IRR #12 This request seeks to understand the nature of the defendant’s business by stating the total
   number of consumers that obtained and paid for document preparation services.


35. IRR #14 This request seeks information on how the calls were initiated, and the defendants refer
   back to their call log, but the call log fails to state how the calls were initiated and if the calls con¬
   tained a pre-recorded message.


                                     Interrogatories to Bruce Hood


36. I R #1 The question sought how each call was dailed and the party who dialed it. The defendants
   point the Plaintiff to a call log as a response, but the documents fail to answer the question, do not

   state how the calls were dialed, or if it contained a pre-recorded message.


37. IRR #2 sought the name address and phone number for every agent that placed a call to the Plaintiff
   in the 4 years prior to the lawsuit. Again the Defendants refer to the call log which fails to include
   the calls made in the previous lawsit which were ad itted to and fails to identify any person who
   called.


38. IRR #3 is not responsive to the question and fails to set the basis for why the defendants called the
   Plaintiff after getting sued previously in Tennessee

39. IRR #4 seeks information for how the defendants concluded they had prior express consent to call,

   but the response simply refers to the call log which is not responsive.


40. IRR#5 seeks the total number of calls placed, but again the defendants don t answer the question

   and refer to the non-responsive call log.


41. IRR #7 This request seeks the revenue generated by CBC in the prior 4 years. The Defendants ob¬

   ject to this question improperly. It is asked to determine the nature of the relationship between
   USFFC and CBC conglomerate and if there are other ways of marketing that don’t involve telemar¬

   keting.


42. IRR#9 This request seeks to find how the Defendants obtained the Plaintiff’s phone number used
   for telemarketing.


43. IRR# 10 seeks to understand the nature of the defendants business and services offered.


44. IRR #12 seeks to u derstand the nature of the defendants business and services offered.


45. IRR #14 this request seeks to ascertain how each call was initiated by using an automated telephone
   di ling system or not. The Defendants call log is not responsive and doesn’t answer this question.


                                    Interrogatories to Carey Howe


46. IRR #1 The question sought how each call was dailed and the party who dialed it. The defendants
   point the Plaintiff to a call log as a response, but the documents fail to answer the question, do not

   state how the calls were dialed, or if it contained a pre-recorded message.


47. IRR #2 sought the name address and phone number for every agent that placed a call to the Plaintiff
   in the 4 years prior to the lawsuit. Again the Defendants refer to the call log which fails to include
   the calls made in the previous lawsit which were admitted to and fails to identity any person who
   called.
48. IRR #3 is not responsive to the question and fails to set the basis for why the defendants called the
   Plaintiff after getting sued previously in Tennessee

49. IRR #4 seeks information for how the defendants concluded they had prior express consent to call,

   but the response simply refers to the call log which is not responsive.


50. IRR#5 seeks the total number of calls placed, but again the defendants don t answer the question

   and refer to the non-responsive call log.


51. IRR #7 This request seeks the revenue generated by CBC in the prior 4 years. The Defendants ob¬

   ject to this question improperly. It is asked to determine the nature of the relationship between
   USFFC and CBC conglomerate and if there are other ways of marketing that don’t involve telemar¬

   keting.


52. IRR#9 This request seeks to find how the Defendants obtained the Plaintiff’s phone number used
   for telemarketing.


53. IRR# 10 seeks to understand the nature of the defendants business and services offered.


54. IRR #12 seeks to understand the nature of the defendants business and services offered.


55. IRR #14 this request seeks to ascertain how each call was initiated by using an automated telephone
   dialing system or not. The Defendants call log is not responsive and doesn’t answer this question.


                                        Requests for Production


56. Request for production to Bruce Hood


57. Request #4 seeks all evidence to support their affirmative defenses. The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive. The Defendants claim they will supple¬

   ment but have not done so.


58. Request #6 seeks all evidence to detail how the calls were placed. The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive.


59. Request #8 seeks all evidence regarding billing records for phone service The Defendants produced
   documents 001-003 are produced, but these are not responsive and are defacto not billing records.
60. Request #9 seeks all evidence regarding the use of a dialer system The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive and state nothing about a dialer system

   used to place the calls.


61. Request #10 and 11 seek evidence regarding the phone systems in place, dialer manual, and docu¬

   ments relating to the capacity of the systems to place calls as well as correspondance, contracts, and

   emails with the other defendants and parties alleged to have placed the calls USFFC. The Defend¬
   ants objected and produced nothing despite this being directly relevant to who placed the calls and
   how they were placed.


62. Request #12 seeks all evidence regarding the use of a dialer system The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive and are not all the documents that refer or

   relate to the Plaintiff. Furthermore, the defendants claim privilege, but don t include a privileg log
   or state which documents are being withheld and what the the privilege basis is for each document.

63. Request #13 seeks evidence regarding telemarketing, which is the entire point of this lawsuit. The
   Defendants objected and produced nothing despite this being directly relevant to the facts of the
   lawsuit.


64. Request #14 seeks evidence regarding calls placed to the Plaintiff’s phone number in the 4 years
   prior including contracts with 3rd parties and telephone service providers. The Defendants objected

   and produced nothing despite this being directly relevant to the facts of the lawsuit. The defendants
   refer to documents 001-003, but these are not responsive to the request.


65. Request #15 seeks evidence regarding the existance of USFFC as a corporation. This relates di¬

   rectly to the corporations standing, existance, and ability to defend themselves in a lawsuit.


66. Request for production to Jay Singh

67. Request #4 seeks all evidence to support their af irmative defenses. The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive. The Defendants claim they will supple¬

   ment but have not done so.


68. Request #6 seeks all evidence to detail how the calls were placed. The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive.
69. Request #8 seeks all evidence regarding billing records for phone service The Defendants produced

   documents 001-003 are produced, but these are not responsive and are defacto not billing records.


70. Request #9 seeks all evidence regarding the use of a dialer system The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive and state nothing about a dialer system

   used to place the calls.


71. Request #10 and 11 seek evidence regarding the phone systems in place, dialer manual, and docu¬

   ments relating to the capacity of the systems to place calls as well as correspondance, contracts, and

   emails with the other defendants and parties alleged to have placed the calls USFFC. The Defend¬
   ants objected and produced nothing despite this being directly relevant to who placed the calls and
   how they were placed.


72. Request #12 seeks all evidence regarding the use of a dialer system The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive and are not all the documents that refer or

   relate to the Plaintiff. Furthermore, the defendants claim privilege, but don t include a privileg log
   or state which documents are being withheld and what the the privilege basis is for each document.

73. Request #13 seeks evidence regarding telemarketing, which is the entire point of this lawsuit. The
   Defendants objected and produced nothing despite this being directly relevant to the facts of the
   lawsuit.


74. Request #14 seeks evidence regarding calls placed to the Plaintiff s phone number in the 4 years
   prior including contracts with 3rd parties and telephone service providers. The Defendants objected

   and produced nothing despite this being directly relevant to the facts of the lawsuit. The defendants
   refer to documents 001-003, but these are not responsive to the request.


75. Request #15 seeks evidence regarding the existance of USFFC as a corporation. This relates di¬

   rectly to the corporations standing, existance, and ability to defend themselves in a lawsuit.


76. Request for production to CBC Conglomerate, LLC

77. Request #1 seeks documents relating to the maintenance of an internal do not call list, which is an

   element of violations of 47 USC 227(c)(5). Defendants claim they will supplement but have not
   done so.
78. Request #2 seek doc ments relating to calls to the Plaintiff as alleged by the Plaintiff in the com¬
   plaint.


79. Request #4 seeks all evidence to support their affirmative defenses. The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive. The Defendants claim they will supple¬

   ment but have not done so.


80. Request #5 seeks all evidence relating to payments for leads to any vendor or 3rd party. This request

   is related to how the Defendants obtained the Plaintiff s cell phone number and consent to call.

81. Request #6 seeks all evidence to detail how the calls were placed. The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive.


82. Request #8 seeks all evidence regarding billing records for phone service The Defendants produced
   no documents and objected to the request and claims USFFC placed the calls.

83. Request #9 seeks all evidence regarding the use of a dialer system The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive and state nothing about a dialer system

   used to place the calls.


84. Request #10 and 11 seek evidence regarding the phone systems in place, dialer manual, and docu¬

   ments relating to the capacity of the systems to place calls as well as correspondance, contracts, and

   emails with the other defendants and parties alleged to have placed the calls USFFC. The Defend¬
   ants objected and produced nothing despite this being directly relevant to who placed the calls and
   how they were placed.


85. Request #12 seeks all evidence regarding the use of a dialer system The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive and are not all the documents that refer or

   relate to the Plaintiff. Furthermore, the defendants claim privilege, but don’t include a privileg log
   or state which documents are being withheld and what the the privilege basis is for each document.

86. Request #13 seeks evidence regarding telemarketing, which is the entire point of this lawsuit. The
   Defendants objected and produced nothing despite this being directly relevant to the facts of the
   lawsuit.


87. Request #14 seeks evidence regarding calls placed to the Plaintiff’s phone number in the 4 years
   prior including contracts with 3rd parties and telephone service providers. The Defendants objected
   and produced nothing despite this being directly relevant to the facts of the lawsuit. The defendants
   refer to documents 001-003, but these are not responsive to the request.


88. Request for production to USFFC, LLC

89. Request #1 seeks documents relating to the maintenance of an internal do not call list, which is an

   element of violations of 47 USC 227(c)(5). Defendants claim they will supplement but have not
   done so.


90. Request #2 seek documents relating to training defendants on the use of an internal do not call list,

   which is a central element to violations of 47 USC 227(c)(5). Defendant claims they will supple¬
   ment, but has not done so.


91. Request #3 seek documents relating to consent by the Plaintiff to be called. The defendants refer to

   non-responsive documents that don t even contain the word consent in the text. Defendant claims

   they will supplement, but has not done so.


92. Request #4 seeks all evidence to support their affirmative defenses. The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive. The Defendants claim they will supple¬

   ment but have not done so.


93. Request #5 seeks all evidence relating to payments for leads to any vendor or 3rd party. This request

   is related to how the Defendants obtained the Plaintiff’s cell phone number and consent to call. The
   Defendants claim to not have the evidence in their individual capacity, but claim to have placed the
   calls. This response is nonsensical.


94. Request #6 seeks all evidence to detail how the calls were placed. The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive. Nothing in the documents says anything

   about how the calls were dialed. No manual on the configuration and operation of the dialer are in¬

   cluded in the documents produced.


95. Request #8 seeks all evidence regarding billing records for phone service The Defendants produced
   no documents and objected to the request and refer to 001-003, but the documents produced are not

   billing records from a phone company.
96. Request #9 seeks all evidence regarding the use of a dialer system The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive and state nothing about a dialer system

   used to place the calls.


97. Request #10 and 11 seek evidence regarding the phone systems in place, dialer manual, and docu¬

   ments relating to the capacity of the systems to place calls as well as correspondance, contracts, and

   emails with the other defendants and parties alleged to have placed the calls USFFC. The Defend¬
   ants objected and produced nothing despite this being directly relevant to who placed the calls and
   how they were placed.


98. Request #12 seeks all evidence regarding the use of a dialer system The Defendants produced docu¬

   ments 001-003 are produced, but these are not responsive and are not all the documents that refer or

   relate to the Plaintiff. Furthermore, the defendants claim privilege, but don t include a privileg log
   or state which documents are being withheld and what the the privilege basis is for each document.


99. Request #13 seeks evidence regarding telemarketing, which is the entire point of this lawsuit. The

   Defendants objected and produced nothing despite this being directly relevant to the facts of the
   lawsuit.


100. Request #14 seeks evidence regarding calls placed to the Plaintiff’s phone number in the 4
   years prior including contracts with 3rd parties and telephone service providers. The Defendants ob¬

   jected and produced nothing despite this being directly relevant to the facts of the lawsuit. The de¬
   fendants refer to documents 001-003, but these are not responsive to the request.


101. Request #15 seeks evidence regarding the existance of USFFC as a corporation. This relates

   directly to the corporations standing, existance, and ability to defend themselves in a lawsuit.


102. Request for production to Carey Ho e


103. Request #4 seeks all evidence to support their affirmative defenses. The Defendants produced

   documents 001-003 are produced, but these are not responsive. The Defendants claim they will sup¬

   plement but have not done so.


104. Request #6 seeks all evidence to detail how the calls were placed. The Defendants produced

   documents 001-003 are produced, but these are not responsive.
105. Request #8 seeks all evidence regardi g billing records for phone service The Defendants pro¬

   duced documents 001-003 are produced, but these are not responsive and are defacto not billing re¬

   cords.


106. Request #9 seeks all evidence regarding the use of a dialer system The Defendants produced

   documents 001-003 are produced, but these are not responsive and state nothing about a dialer sys¬

   tem used to place the calls.


107. Request #10 and 11 seek evidence regarding the phone systems in place, dialer manual, and

   documents relating to the capacity of the systems to place calls as well as correspondance, con¬

   tracts, and emails with the other defendants and parties alleged to have placed the calls USFFC.
   The Defendants objected and produced nothing despite this being directly relevant to who placed
   the calls and how they were placed.

108. Request #12 seeks all evidence regarding the use of a dialer system The Defendants produced
   documents 001-003 are produced, but these are not responsive and are not all the documents that re¬

   fer or relate to the Plaintiff. Furthermore, the defendants claim privilege, but don t include a privi-

   leg log or state which documents are being withheld and what the the privilege basis is for each
   document.


109. Request #13 seeks evidence regarding telemarketing, which is the entire point of this lawsuit.
   The Defendants objected and produced nothing despite this being directly relevant to the facts of
   the lawsuit.

1 lO.Request #14 seeks evidence regarding calls placed to the Plaintiff s phone number in the 4 years
   prior including contracts with 3rd parties and telephone service providers. The Defendants objected

   and produced nothing despite this being directly relevant to the facts of the lawsuit. The defendants
   refer to documents 001-003, but these are not responsive to the request.


111. Request #15 seeks evidence regarding the existance of USFFC as a corporation. This relates di¬

   rectly to the corporations standing, existance, and ability to defend themselves in a lawsuit.
10/17/2018 Plaintiff, Pro-se

5543 Edmondson Pike ste 248

Nashville, TN 37211

615-348-1977
                             US District Court for the Middle District of TN

) Craig Cunningham

) Plaintif , pro se

)
)     v.

                         CIVIL ACTION NO. 3:15-cv-0439

)
) CBC Conglomerate LLC, Bruce Phillip Hood, Carey Gorge Howe



                                          Certificate of Service

I certify that a true copy of the foregoing was sent via mail to the defendants attorney of record




5543 Edmondson Pike ste 248

Nashville, TN 37211



615-348-1977
